Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 9-21 have been considered but are moot because the new ground of rejection presents new art to meet the amended limitations for which the applicant presents arguments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sole et al (2011/0268183) in view of Sato (2015/0139303) and Tsukuba et al (2015/0181237).
In regard to claim 1 Sole discloses an encoder for encoding a source picture into an output bitstream using quantized transform coefficients (Sole Fig. 3), including:
a memory comprising instructions (Sole par. 53 note ROM and RAM); and
a processor coupled to the memory, the instructions causing the processor (Sole par. 53 note processor used in association with software stored in the memory)to be configured to:

	transform the input data into transform coefficients, according to a transform type selected from among a set of transform types (Sole par. 66 note par. 66 transform type selected by transform selector 329 also generally note pars 81-88 for transform selection process);
	quantize the transform coefficients to generate the quantized transform coefficients (Sole par. 66 note transform and quantization 325-327);
	generate index information to identify the selected transform type among the set of transform types (Sole par. 88 note transmitting the set of transforms to use from the encoder to the decoder, also note par. 90-92 transmitting a flag indicating a number that is an index into the set);
determine whether to hide a part of the index information based on a hiding condition while encoding the source picture into the output bitstream, the information to be hidden comprising at least a part of the index information (Sole par. 88 note transmitting the set of transforms to use from the encoder to the decoder, also note par. 90-92 transmitting a flag indicating a number that is an index into the set, further note Claim 4, embedding a transform flag in the coefficients when the block size is less than a threshold) ; and
	hide the information to be hidden in the quantized transform coefficients while the hiding condition is true, wherein the hiding condition is based on a comparison between a threshold and size of the transform block (Sole par. 92 note hiding the flag information in the transform coefficients by adjusting the value of the sum of the coefficients, note encoder enforcing the sum of the transform coefficients to be odd or even further note Claim 4, embedding a transform flag in the coefficients when the block size is less than a threshold);	

Alternatively Tsukuba discloses an encoder which hides information in quantized transform coefficients when the hiding condition is true wherein the hiding condition is a comparison between a second threshold and a difference between at least two positions of significant quantized transform coefficients in the transform (Tuskuba par. 51 and par. 477 note determining whether or not hiding is performed based on a comparison between a threshold and the difference between two positions of non-zero coefficients). ). It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of using the hiding condition of Tuskuba in the invention of Sole in order to gain the expected advantage of hiding data in textured blocks. 
	


In regard to claim 3 refer to the statements made in the rejection of claim 1 above. Sole further discloses that the information to be hidden comprises the part of the index information, wherein the instructions further causing the processor to be configured to add, in the output bitstream, signaling information of another part of the index information, and wherein the transform type selected among the set of transform types being identifiable based on the hidden information and the signaling information (Sole par. 88 note encoder sends the best set of all transforms to use further note par 92 the transform used is identified from the set using the hidden flag information).

In regard to claim 4 refer to the statements made in the rejection of claim 1 above. Sole and Zhang further discloses that the instructions further cause the processor to be configured to:
check the hiding condition (Zhang pars 23-24 determining the activity of the transform block);
hide the information to be hidden in the quantized transform coefficients only when the hiding condition is true (Zhang pars. 23-24 inserting data based on whether the activity is above one or more thresholds); and


In regard to claim 5 Sole discloses a decoder (Sole Fig. 4) for decoding an input bitstream into a decoded picture using inverse transform coefficients, comprising:
a memory comprising instructions(Sole par. 53 note ROM and RAM); and
a processor coupled to the memory, the instructions causing the processor the configured to(Sole par. 53 note processor used in association with software stored in the memory):
obtain, from the input bitstream, quantized transform coefficients located in the transform block (Sole. Fig. 6 610 and par 102 note receive and commence decoding the bitstream);
	dequantize the quantized transform coefficients to generate transform coefficients (Sole fig. 6 and par. 102 note 625 performing inverse quantization);
	reconstruct hidden information from the quantized transform coefficients while decoding the input bitstream into the decoded picture, the hidden information comprising at least a part of index information (Sole fig. 6, 8 and pars. 92, 102, and 105 note par. 105 determining the inverse transform form the received quantized coefficients for the block (815, 830), also note par. 92 the determining hidden flag information from quantized DCT coefficients by the decoder), wherein the hiding condition is based on a comparison between a threshold and a size of the transform block (Sole par. 92 note hiding the flag information in the transform coefficients by adjusting the value of the sum of the coefficients, note encoder enforcing the sum of the transform coefficients to be odd or even further note Claim 4, embedding a transform flag in the coefficients when the block size is less than a threshold).

Sole discloses hiding flag information in DCT coefficients (Sole par. 92). Sole further discloses checking a hiding condition(Sole par. 88 note the encoder may send only a refinement of the transform and thus checks if there is a difference between the transform of the current and previous transform), and adding signaling information of the index information if the hiding condition is false (Sole par. 88 note providing refinement information if necessary).  
It is noted that Sole does not disclose details of other hiding conditions. However Sato discloses an encoder and decoder which hides information in quantized transform coefficients when the hiding condition is true wherein the hiding condition is a comparison between a first threshold and quantity of non-zero quantized transform coefficients in the transform block (Sato pars 107-114 note comparing a sum of nonzero coefficients to a determined threshold and hiding information based on the comparison, further note pars 115-121 for details of decoding the hidden information). It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of using the hiding condition of Sato in encoder of Sole in order to hide data responsive to a quantization parameter as suggested by Sato (Sato par. 110). 
Alternatively Tsukuba discloses an encoder and decoder which hides information in quantized transform coefficients when the hiding condition is true wherein the hiding condition is a comparison between a second threshold and a difference between at least two positions of significant quantized transform coefficients in the transform (Tuskuba par. 51 and par. 477 note determining whether or not hiding is performed based on a comparison between a threshold 

	In regard to claim 6 refer to the statements made in the rejection of claim 5 above. Sole further discloses that the transform type is identified from among the set of transform types based on the hidden information(Sole par. 92 note hiding flag information indicating whether transform 1 or 2 is used). 

	In regard to claim 7 refer to the statements made in the rejection of claim 5 above. Sole further discloses that the instructions further cause the processor to be configured to extract, form the input bitstream signaling information of another part of the index information, and the transform type is identified from among the set of transform types based on the hidden information and the signaling information(Sole par. 88 note encoder sends the best set of all transforms to use further note par 92 the transform used is identified from the set using the hidden flag information). 

In regard to claim 9, refer to the statements made in the rejection of claim 5 above. Sole further discloses reconstruct the hidden information from the quantized transform coefficients only when the information is hidden (Sole par. 88 note flags may be sent as a refinement of previous flags thus reconstruction of the flag using the refinement will not be performed if the flag is unchanged from previous blocks).  It is noted that sole does not disclose checking a hiding condition. However Sato discloses inserting hidden data into DCT coefficients including:

It is therefore considered obvious that one of ordinary skill before the effective filing date of the invention in the art would recognize the advantage of incorporating a threshold based hiding condition as taught by Satoin the decoding method of Sole in order to gain the expected advantage of using the hiding condition of Sato in encoder of Sole in order to hide data responsive to a quantization parameter as suggested by Sato (Sato par. 118). 
	In regard to claim 10 refer to the statements made in the rejection of claim 9 above. Sole further discloses that the instructions further cause the processor to be configured to extract, from the input bitstream, signaling information of the index information when the hiding condition is false(Sole par. 88 note encoder sends the best set of all transforms to use further note par 92 the transform used is identified from the set using the hidden flag information, this information is extracted regardless of the signaling for each individual block). 

	In regard to claim 11 refer to the statements made in the rejection of claim 5 above. Sole further discloses that the processor is further configured to:
	obtain the decoded picture by inverse partitioning a hierarchically layered data structure, one layer of the data structure comprising the transform block (Sole pars. 90 and par. 105 note encoded video is divided into frames, slices, macroblocks and blocks, the blocks comprising transform blocks);
	reconstruct a first part of the hidden information from a first layer of the data structure and a second part of the hidden information from a second layer of the data structure distinct from the first layer (Sole par. 105 note the set of transforms is provided at a frame layer, further 

	In regard to claim 12 refer to the statements made in the rejection of claim 5 above. Sole further discloses that the processor is  further configured to:
	obtain the decoded picture by inverse partitioning a hierarchically layered data structure, on layer of the data structure comprising the transform block(Sole pars. 90 and par. 105 note encoded video is divided into frames, slices, macroblocks and blocks, the blocks comprising transform blocks);
	reconstruct the hidden information from a first layer of the data structure when the hidden information comprises the part of the index information (Sole pars. 90-92 and par. 105 note determining the transform for blocks using information hidden in the DCT coefficients); and
	extract, from the input bitstream, signaling information of the another part of the index information in a second layer of the data structure distinct from the first layer (Sole pars. 88 and 105 note the set of transforms used is transmitted at a frame layer). 

	In regard to claim 13 refer to the statements made in the rejection of claim 5 above. Sole further discloses that the instructions further cause the processor to be configured to:
	obtain the decoded picture by inverse partitioning a hierarchically layered data structure, on layer of the data structure comprising the transform block(Sole pars. 90 and par. 105 note encoded video is divided into frames, slices, macroblocks and blocks, the blocks comprising transform blocks);

	reconstruct the hidden information form the quantized transform coefficients located in at least one of the coefficient groups (Sole Fig. 8 and pas. 92 and 105 note determining the transform flag based on data hidden in the DCT). 

In regard to claim 14 refer to the statements made in the rejection of claim 5 above. Sole further discloses that the instructions further cause the processor to be configured to apply a check-function to the quantized transform coefficients to obtain a result of the check-function corresponding to the hidden information. 

In regard to claim 15 refer to the statements made in the rejection of claim 5 above. Sole further discloses that the hidden information comprises a flag having a first and a second values, the first value identifies that a default transport type of the set of transform types comprises the identified transform type, and the second value indicates that the identified transform type is comprised in a sub-set consisting in the set of the transform types without the default transform type(Sole par. 92 note hiding flag information indicating whether transform 1, the ‘default’ transform for the set, or 2,  another transform in the set which is not the ‘default’ transform, is used). 

Claims 16-20 describe a decoding method for implementing substantially identical steps to those described with respect to the decoder of claims 5-15 above. Refer to the statements made in the regard to claims 5-15 for the rejection of claims 16-20, which will not be repeated here for brevity. 
21 is rejected under 35 U.S.C. 103 as being unpatentable over Sole in view of Sato and Tsukuba as applied to claim 16 above and in further view of Karczewicz et al (2012/0008683).
In regard to claim 21 refer to the statements made in the rejection of claim 6 above. Sole further discloses that the hidden information includes a flag having first and second values, wherein the first value identifies that a first transform type of the set of transform types comprises the identified transform type, and the second value indicates a second transform type in the set of transform types. 
It is noted that Sole does not disclose details of a default transform. However Karcewicz discloses coding a block by selecting between a default transform, or a sub-set of transforms that do not include the default transform (Karcewicz pars 279-282 note par. 282 selecting a transform from a subset mapped to a prediction mode, or selecting a default transform). It is therefore considered obvious before the effective filing date of the invention to select between a first, default transform, and a second transform that is comprised in a subset that does not include the second transform as suggested by Karcewicz as the transforms of Sole in view of Sato and Tsukuba in order to select a transform suited to the prediction mode as suggested by Karcewicz (Karcewicz par. 282)  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248.  The examiner can normally be reached on Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on (571)272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEREMIAH C HALLENBECK-HUBER/Primary Examiner, Art Unit 2423